DETAILED ACTION

Status of the Claims
Claims 1-4, 6-15 are currently pending.
Claims 11-14 have been withdrawn as being drawn to non-elected subject matter (see below).
Claims 1-4, 6-10 and 15 are examined herein.
The following Office Action is in response to Applicant’s communication dated 02/17/2022.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Applicant’s election without traverse of Group I (claims 1-4, 6-10, and 15) in the reply filed on 04/26/2021 is acknowledged.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 04/26/2021.
All requirements to elect species have been withdrawn.

Maintained Objection to the Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, for example, in pages 50 and 58.  The foregoing analysis should not to be deemed exhaustive, as there may be other embedded hyperlinks as well.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.
It is respectfully noted that Applicant has submitted an amendment to the specification to remove two instances of embedded hyperlinks and/or other forms of browser-executable code (as per the 02/17/2022 response), however, some still remain.  Examples include page 50, line 2 and 17).

New Objections to the Claims
Necessitated by Amendment
Claims 11-14 are objected to because of the following informalities:  withdrawn claims must have their text included in the claim set.  Please see MPEP § 714.  Appropriate correction is required.

New Claim Rejections - 35 USC § 112(d)
Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 has been newly amended to recite “wherein the compound that inhibits or reduces expression of a drug resistance gene is selected from a siRNA, shRNA, antisense oligonucleotide, CRISPR/CAS construct, a small molecule, or an aptamer, or a combination thereof”.  However, claim 2 depends from claim 1, which limits the compound that inhibits or reduces expression of a drug resistance gene to an siRNA.  Therefore, claim 2 actually broadens the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

New Claim Rejections – 35 U.S.C. 102
Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Kannan et al.
Claims 1-4, 6-10, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kannan et al. (U.S. PGPub 2021/0100752 A1).  
Regarding claims 1-2 and 4, Kannan teaches administering a pharmaceutical composition comprising an effective amount of a compound selected from the one or more than one inhibitors of the PI3K-AKT-mTOR pathway, the cell cycle, the MEK-MAPK (ERK) pathway, or an HDAC inhibitor (e.g. cisplatin as per Fig. 51 and/or para [0009], or Erlotinib, as per Fig. 13 and/or para [0009]), in combination with an effective amount of a siRNA that inhibits or reduces expression of a drug resistant gene, wherein the drug resistant gene is selected from the group consisting of AXL, SLFN13, ANXA2, S100A11, KLHL5, SLC7A11, AVCVA, USP40 and a combination thereof (e.g. siRNA against AXL, as per Fig. 13, 54, and/or para [0009]).
Regarding claim 3, Kannan teaches the above, further comprising an additional therapeutic agent that is selected from the group consisting of a chemotherapeutic agent, a potentiating agent, or a checkpoint inhibitor (e.g. Cetuximab, an antibody to target cancer cells as per Fig. 3 and/or para [0135]).
Regarding claims 6-7, Kannan teaches that the inhibitors can be administered sequentially or simultaneously (e.g. as per para [0128]).
Regarding claims 9, Kannan discloses the above, wherein the solid tumor cell is from lung cancer (e.g. as per para [0009]).
Regarding claim 10, Kannan teaches the above, further comprising determining the expression level of drug resistance genes in the tumor to determine which composition to administer (e.g. as per Fig. 13).
Regarding claim 15, Kannan teaches the above, wherein the compound that inhibits the PI3K-AKT-mTOR pathway, the cell cycle, the MEK-MAPK (ERK) pathway, or HDAC is selected from an siRNA, a shRNA, an antisense oligonucleotide, a CRISPR/CAS construct, a small molecule, or an aptamer (e.g. erlotinib and cisplatin are both small molecules).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022 and FAX number is (571)270-2022.  The examiner can normally be reached M-F 10-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639